DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because of the following minor informalities:

The language of the abstract should be clear and concise. -- the OS discards an area of the memory, in which data not to use among the data of the user stack is stored, during stopped change in the data of the user stack, and allows the discarded area to be usable by another process -- needs to rephrased for clarity.

The disclosure is objected to because of the following minor informalities:
-- same description for different drawing e.g. figs. 3-6 in [36], figs. 8-10 in [38].
Appropriate Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:
Claim 1 lines 10-12 recite “in which data not to use among the data of the user stack is stored, during stopped change in the data of the user stack, and allows the discarded area to be usable by another process”. It is unclear what is being referred by “data not to use among the data”, “stopped change in the data”. It is also unclear what or which component allows the discarded area”.
Claim 1 line 4 recites “memory configured to load the program”. It is unclear if the memory is configured to store or load the program.
Claim  1 lines 11-12 recites “during stopped change in the data of the user stack” and allows the discarded area to be usable”. It is indefinite  if the change in data is stopped and/or not stopped and if the discarded area is used by another process or not (i.e. usable doesn’t clearly indicated used or not used status).
Claim 8 recites “waiting task”. It is unclear which tasks are waiting and if the waiting task are waiting after running or have yet to start.

Claims 11 recite elements similar to claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-10 and 12-15 are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-15 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1
Claim 1 recites an apparatus comprising a processor, which falls within the “machine/manufacture” category of 35 U.S.C. § 101. Claim 11 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
[i]	An electronic apparatus comprising: a storage; a processor configured to execute a program stored in the storage; and a memory configured to load the program based on execution of the program, wherein: 
[ii]	the program comprises an operating system (OS) and an application program, a user stack is assigned to a process of the application program, data of the user stack is stored in a certain area of the memory based on execution of the process, and 
[iii]	the OS discards an area of the memory, in which data not to use among the data of the user stack is stored, during stopped change in the data of the user stack, and allows the discarded area to be usable by another process.  

The process described by step [iii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [iii] recite the abstract concept of [m]ental processes.” Id.
For example, in step [iii], “the OS discards an area of the memory, in which data not to use among the data of the user stack is stored, during stopped change in the data of the user stack, and allows the discarded area to be usable by another process” is equivalent to allocating resources (i.e. memory) based on usage at a high level of generality and is a combination of observation, evaluation, judgement and combination and may be performed by human mind alone or with the aid of pen and paper. Thus, claim 1 recites a judicial exception. For these same reasons, claim 11 also recites judicial exception.
Step 2A, Prong Two
Because claims 1 and 11 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites steps [i]-[ii]. Claim 1 in step [i] recites “An electronic apparatus comprising: a storage; a processor configured to execute a program stored in the storage; and a memory configured to load the program based on execution of the program”, which is equivalent to a generic computer. A generic computer implementing the abstract idea doesn’t impose limitation that would be considered inventive or improving the technology or technical field and may not make the claim patentable. Similarly, Claim 1 in step [ii] recites “the program comprises an operating system (OS) and an application program, a user stack is assigned to a process of the application program, data of the user stack is stored in a certain area of the memory based on execution of the process”, which equivalent to a generic computer performing generic operations and may not be considered inventive or improving the technology or technical field and may not make the claim patentable. As such, the Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea.  Therefore, these additional claim elements (i.e. steps [i]-[ii]) do not add any meaningful limitations to the abstract idea because these are generic computing components/method.
Thus, claims 1 and 11 are directed to a judicial exception because claims 1, and 11 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claims 1 and 11 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processors, storage, program, memory, execution, operating system, application program, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. It has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1 and 11 are not directed to significantly more than a patent ineligible concept. 
Dependent claims 2-10, 12-15 do not add meaningful limitations to the abstract idea because they recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 1-15 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele Jr. (US 5,903,899)  in view of Cummins et al. (US 2010/0250893 A1, hereafter Cummins).
 5
As per claim 1, Steele teaches the invention substantially as claimed including an electronic apparatus comprising (fig. 1A computer system 100): 
a storage (fig. 1A storage 142 147 152  ); 
a processor configured to execute a program stored in the storage (fig. 1 CPU 105  storage 142 147 152); and 
a memory configured to load the program based on execution of the program (fig. 1 RAM 110 col 5 lines 18-22 RAM 110 for temporary storage of information col 4 lines 17-20 loading all instructions), wherein: 
the program comprises an operating system (OS) and an application program (col 5 lines 55-60 operating system col 2 lines 6-8 executing program), a user stack is assigned to a process of the application program (col 6 lines 2-8 fig. 1B program stack fig.2 useful reference data), data of the user stack is stored in a certain area of the memory based on execution of the process (fig. 1B stack useful data fig. 2 useful reference/primitive data), and the OS discards an area of the memory (col 1 lines 35-40 unused memory fig. 2 unused memory col 2 lines 6-11 data structure, no longer reachable, executing program col 2 lines 7-12 data structure, no longer, reachable, memory, can be reclaimed/reused col 5 lines 58-61 operating system, memory management), in which data not to use among the data of the user stack is stored (col 1 lines 35-40 unused memory fig. 2 unused memory col 2 lines 6-11 data structure, no longer reachable, executing program), during stopped change in the data of the user stack, and allows the discarded area to be usable by another process (col 2 lines 6-11 garbage collection, memory, reclaimed and reused).  

Steele doesn’t specifically teach during stopped change in the data of the user stack, allows the discarded area to be usable.

Cummins, however, teaches during stopped change in the data of the user stack, allows the discarded area to be usable ([0032] kernel mode, user mode, manipulating virtual memory page tables, kernel transition, perform privileged operations in kernel mode [0036] garbage collector, object, not in use and will not be use by the program, garbage collect the object).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous prior art of Steele with the teachings of Cumming of garbage collecting object not in use after transitioning to the kernel mode to improve efficiency and allow discarded area to be usable during stopped change in the data of the user stack to the method of Steele as in the instant invention.
As per claim 2, Cummins teaches wherein the OS discards the area of the memory based on transition of the process from a user mode to a kernel mode ([0032] kernel mode, user mode, manipulating virtual memory page tables, kernel transition, perform privileged operations in kernel mode [0036] garbage collector, object, not in use and will not be use by the program, garbage collect the object).  

As per claim 3, Steele teaches wherein the discarded area of the memory is identified based on a stack pointer that points at a location of data assigned to the user stack (fig. 1B stack pointer, useful data, unused memory fig. 2 pointers, unused memory).  

As per claim 4, Steele teaches wherein the process comprises one or more tasks, and the user stack is created in units of tasks based on execution of the process (col 5 lines 1-5 multi-threaded operating system, multiple stack, single threads or single stack), and a certain area of the memory is assigned to the created user stack (fig. 1B stack pointer, useful data, unused memory).  

As per claim 5, Steele teaches wherein the OS discards the area of the memory, in which the data not to use is stored, among areas of the memory, to which the user stacks created corresponding to running tasks are assigned (fig. 1B stack pointer, useful data, unused memory col 2 lines 6-11 garbage collection, data structure, no longer reachable, executing program).  
Cummins teaches remaining claim elements of discard the area of memory based on transition of the running tasks from the user mode to the kernel mode ([0032] kernel mode, user mode, manipulating virtual memory page tables, kernel transition, perform privileged operations in kernel mode [0036] garbage collector, object, not in use and will not be use by the program, garbage collect the object).  

As per claim 6, Cummins teaches wherein the OS in the user mode enters the kernel mode, based on occurrence of a system call or an interrupt from the running task ([0032] kernel transition, user mode, special software interrupt).  

As per claim 7, Steele teaches wherein the discarded area of the memory is identified based on the stack pointer that points at a location of data assigned to the user stack (fig. 1B stack pointer, useful data, unused memory fig. 2 pointers, unused memory col 2 lines 6-11 garbage collection, memory, reclaimed and reused).  
Cummins teaches remaining claim elements of discarded area of the memory is identified based on the running task in the user mode enters the kernel mode ([0032] application, running, used mode, perform kernel transition, perform privileged operations).  

As per claim 8, Steele teach wherein the OS discards the area of the memory, in which the data not to use is stored, among areas of the memory assigned to user stacks of waiting tasks ( fig. 1B stack pointer, useful data, unused memory fig. 2 pointers, unused memory col 2 lines 6-11 garbage collection, memory, reclaimed and reused ).  
Cummins teaches the remaining claim elements of discards the area of the memory during operation of the processor in the kernel mode ([0032] kernel mode, user mode, manipulating virtual memory page tables, kernel transition, perform privileged operations in kernel mode [0036] garbage collector, object, not in use and will not be use by the program, garbage collect the object).  

As per claim 9, Steele teaches wherein the OS executes a predetermined daemon to discard the area of the memory of the waiting tasks (col 2 lines 6-11 garbage collection, memory, reclaimed and reused). 
Cummins teaches OS executes a predetermined daemon to discard area of memory  during operation of the process in the kernel mode ([0032] kernel mode, user mode, manipulating virtual memory page tables, kernel transition, perform privileged operations in kernel mode [0036] garbage collector, object, not in use and will not be use by the program, garbage collect the object).

As per claim 10, Steele teaches wherein the discarded area of the memory is identified based on the stack pointer that points at a location of data assigned to the user stacks of the waiting tasks (fig. 1B stack pointer, useful data, unused memory fig. 2 pointers, unused memory).  

Claim 11 recites a method of controlling an electronic apparatus of claim 1. Therefore, it is rejected for the same rational.
Claim 12 recites method for claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites method for claim 2. Therefore, it is rejected for the same rational.
Claim 14 recites method for claim 4. Therefore, it is rejected for the same rational.
Claim 15 recites method for claim 5. Therefore, it is rejected for the same rational.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agesen et al. (US 6192517 B1) teach method, apparatus, and product for improved garbage collection in a memory system through the removal of reference conflicts
Eidt (US 2002/0166116 A1) teach method and apparatus for distinguishing reference values from non-reference values in a runtime environment.
Ganapathy (US2006/0230157 A1) teach method and system for maintaining buffer registrations in a system area network
Nevill (US 2004/0193828 A1) teach memory recycling in computer systems.
Taillefer (US2014/0195766 A1) teach shared and managed memory unified access
Wang et al. (US 20180307600 A1) teach memory reclaim method and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
























EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Pursuant to MPEP 606.01, the title has been amended to read:
-- A DISTRIBUTED PARALLEL PROCESSING SYSTEM HAVING JOBS PROCESSED BY NODES BASED ON AUTHENTICATION USING UNIQUE IDENTIFICATION OF DATA 


Authorization for this examiner’s amendment was given in a telephone interview with J. Anderson, Reg. No. 58,706 on 02/21/2017.

This listing of claims will replace all prior versions and listings of claims in the application: 
Please amend the claims  1, 2, 7, 14 as following:

1.	(Currently Amended) An apparatus comprising:
a computer system having a processor, memory and network interface, wherein said computer system is adapted to perform operations online over a computer network through the network interface and offline off of the computer network; 
		a virtual machine (VM) base image database integral with said computer system;
		a VM image generator integral with said computer system and communicatively coupled to the VM base image database, wherein the VM image generator is configured to generate permutations offline of different software stacks to build in the VM base image database a corpus of possible VMs which are capable of running on a cloud service provider;
		an energy profiler integral with said computer system and communicatively coupled to the VM base image database, wherein the energy profiler is configured to generate energy profiles offline of each permutation in the VM base image database under different operating conditions;
		an energy profile database integral with said computer system and communicatively coupled to the energy profiler, wherein the energy profile database is populated with the energy profiles generated by the energy profiler, and wherein the energy profile database is configured such that it is only accessible to components that reside below a VM level and is not accessible to entities in a cloud environment; and
		a monitor integral with said computer system and configured to monitor side-channel energy patterns at the VM level and to compare, for each VM operating on the cloud service provider, the energy pattern of the operating VM with the operating VMs corresponding energy profiles stored in the energy profile database, and further configured to trigger a self-cleansing cycle every t minutes, wherein t is a finite period of time greater than two, and to trigger [[a]] the self-cleansing cycle when a given real-time energy pattern deviates from all of its corresponding energy profiles by a predetermined threshold amount.
2.	(Cancelled)
3.	(Cancelled) 

Reasons for Allowance
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 06/01/2017 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Lee et al (US Publication No. 2016/0,077,539 A1) teaches profiling based energy aware recommendation apparatus and method for cloud platform including collecting usage data of a cloud node over predetermined intervals of time, generating and storing an energy usage profile for each node by using the collected usage data, acquiring real-time usage data from the cloud node, and comparing the real-time usage data with the generated energy usage profile so as to calculate a recommendation value. 

Kushida et al. (US Publication No. 2013/0,024,573 A1) teaches scalable and efficient management of virtual appliance in a cloud including composite image store comprising plurality of base VM images created by the composite image manager/VM request handler on VM request and further configuring new compute node with VM comprising specific requested software stack with additional different functionalities.

Canzanese et al. (US Publication No. 2015/0,295,945 A1) teaches multi-channel change-point malware detection including linear discriminant analysis (LDA) for feature extraction, multi-channel change-point detection algorithms to infer malware execution, and a data fusion center (DFC) to combine local decisions into a host-wide diagnosis using sensors that monitor the status of a host computer being monitored for malware, and restoring the VM to clean state.  

The combination of prior art of record does not expressly teach or render obvious the limitations of "energy profile database is configured to be accessible only to the components that reside below a VM layer and not accessible to entities in a cloud environment and comparing the energy patterns for each VM operating on the cloud with the stored energy profiles and trigger a self-cleansing cycle when real-time energy patterns deviate from its corresponding profile by a predetermined threshold amount and also at an interval greater than 2 minutes”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 8 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU GHAFFARI/
Primary Examiner, Art Unit 2195